Citation Nr: 1829292	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  13-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a rating in excess of 20 percent for lumbar spine osteoarthritis with intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2015, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included with the Veteran's claims file. 

The issue of entitlement to an increased rating for lumbar spine osteoarthritis with IVDS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's diabetes mellitus has been characterized by treatment requiring insulin, restricted diet, and oral hypoglycemic agents but not by regulation of activities.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's diabetes mellitus has been rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 

A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities" with the intention of avoiding hypoglycemic episodes. See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  Information on Regulation of Activities.  Medical evidence is required to support this criterion; a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity." Camacho, 21 Vet. App. at 364.  

Analysis

The Veteran contends that his diabetes mellitus has worsened and that his current rating does not adequately represent the severity of his condition.  However, the preponderance of the evidence demonstrates that the Veteran's diabetes mellitus has been characterized by treatment requiring insulin, restricted diet and oral hypoglycemic agents.  

In connection with his claim, the Veteran underwent VA examinations in September 2012 and July 2016.  At each examination, the Veteran reported treatment requiring insulin more than once per day and use of oral hypoglycemic agent.  The Veteran did not report regulation of activities with the intention of avoiding hypoglycemic episodes, or any hospitalizations due to ketoacidosis or hypoglycemic reactions.  VA treatment records for this time indicate a similar level of severity.  The Veteran's diabetes mellitus has been treated with restricted diet and insulin.  Treatment records also indicate that the Veteran has been encouraged to exercise to manage his diabetes.

During the December 2015 videoconference hearing, the Veteran reported that he could not engage in physical exertion without seeing white spots, feeling faint and needing to sit down and rest.  However, the Veteran stated that he had not been hospitalized due to diabetes and that he has seen his doctor numerous times.  The Veteran previously reported that he was restricted from lifting heavy items and exercising but that this restriction was due to his back disability.

The Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 20 percent for diabetes mellitus.  In order to receive a higher evaluation, the Veteran's diabetes mellitus would need to require regulation of activities with the intention of avoiding hypoglycemic episodes.  The evidence fails to demonstrate that the Veteran's activities were regulated for the purposes of avoiding hypoglycemic episodes.  Rather, the Veteran's disability has been characterized by the use of insulin, hypoglycemic agents, restricted diet, and restricted activities related to his service-connected back disability.  The Board acknowledges the Veteran's statements of seeing white spots, feeling faint and needing to rest following physical exertion; however, none of the Veteran's medical providers have suggested that he refrain from physical exertion or any activities to avoid hypoglycemic episodes.  Further, the predominant characteristics of the Veteran's diabetes mellitus are contemplated by the 20 percent rating.  Accordingly, a rating in excess of 20 percent for diabetes mellitus is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.
REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination in connection with his back disability in July 2016.  The Veteran's disability as characterized by the examination report is inconsistent with the Veteran's previous statements regarding his disability.  Specifically, the examiner indicated that there was no additional functional limitation following repetitive use or during flare-ups.  However, the Veteran has reported increased functional impairment following repetitive use, on flare-ups, and with spasms.  Accordingly, on remand, the Veteran should be afforded an examination with a different examiner in order to fully assess the severity of the Veteran's back disability. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must address the relevant facts).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from August 2016 to the present.

2. After all outstanding treatment records have been associated with the claims file, obtain a VA examination with an examiner other than the one who conducted the July 2016 examination to ascertain the severity of the Veteran's lumbar spine osteoarthritis with IVDS.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's back disability under the rating criteria.  In particular, the examiner should provide range of motion test results (in degrees) for the Veteran's back on active motion, passive motion, weight-bearing, and nonweight-bearing.

The examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups and when the back is used repeatedly over a period of time.  The examiner should specifically indicate whether the Veteran experiences any limitation of motion that is specifically attributable to pain and at what point (measured or estimated) during the range of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

If the examination does not take place during a flare, the examiner must glean information regarding the flares' severity, frequency, duration, and functional loss manifestations from the Veteran, medical records, and other available sources.  Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


